KADMONL3RIN

~My Gg phy
i yd

oi

To: KUSA Management
17/9/2015

Re: detailed offer for the new design.(no'2)- 6 m' high

The details are based on the new design you all reviewed last week:

Modular raised floor for the whole area 30'x70' (needs carpeting and will actually save you
labor for the assembling)

Top light box sign 30' x 6' (profile 140 mm’ instead of 210mm’)

3 cubes made of Maxima system size of each: 20' long x 20' height x 30' wide with printed
fabric. (Profile 100x100mm' instead of 120X120 mm’)

1x cubes structure for Kalashnikov at the front

5 x weapon walls 15' long (4.80 m’) including locked cabinet and wail with holes (as
attached}

4x meeting points for 4 people each

1x reception counter

1 x square light box table (CAA)

A set of 2 offices and storage made of modular panels.(see picture)

A wall for Hartman with one side Hartman and a Bar on the other side.

Products from China not including sea freight to the USA
1. 3x cubes including printing - $43,500 (profile 100x100 mm’ 6 m' high)
Raised modular floor - $28,220(+ carpet}
2 rooms and storage - $19,750
Hanging light box sign — $4308 (140 mm' wide }
. Hartman wall - $5400
Total from China - $ 101,178

“Rw

Products from Israel- not including shipment to the USA
All wooden parts as described and general graphics(stickers} - S$ 72,300

The total price is $ 173,478
The prices includes the presence of our designer during the booth assembling

Terms of payment:
50% n advance

The rest when shipping from China and Israel.

The price does not include;
*Holders for weapons

*Lights for the booth — after checking, we recommend you to use our supplier that will light
the booth in the price of $2500-3000, that will be strong LED light that will save you a lot of
money with the consumption.

*Man power for the building & dismantling — we will need 6- 7 days for building. We have
our own supplier to recommend. Estimated price $25,000-$28,000

972-3-9210606 - 90 972-3-9210607 . OD 7316000 TITAN 2WIN 259 7.910 OTONAA TAI
Harmeyasdiny st. PO.Box 260 Moshav Mazor 7316000 10 http://www.kadmon-brin.co.il

   
 

BRIN

- ie ie. oy rm re en
ERP Diep an Desi gn

Furniture for the booth (I'm checking now}
Carpet for the booth (i'm checking now)

There is an option to reduce the height of the booth from 6 m' (20') to 4.80 m' (16'}

The price saving is S 10,500

We believe in this design and made a lot of efforts with the prices of each item.

Thank you
Zeevik Brin

-3-9210606 90 972-3-3210607 — OPG 73214600 NTO 2WIN 259 TNO OOMAA AR
Jim ot PO Bay S60 Moshay Mayer 22.5000 (0 httor/fwwwekadmon-brinca dl

 
Cowup mae whle lL.

KADMONBRIN &2!4 Shot Sos
Exhibition Design Booth, for Pius f
CHA

To: KCAA Management

 

12/10/2015
Re: Final detailed offer for Shot Show 2016.

All based on our last conversation of October 11th We 8§ La COU Hed
Detailed offer eootl
Modular laminated raised floor for the whole area 30'x70'

7x Top light box sign profile 140 mm' hanged from the ceiling.

3 cubes made of Maxima system size of each: 20' long x 20' height x 30' wide with printed

fabric, Profile 100x100mm'.

1x lightened table for Kalashnikov at the front + 3 profiles, 2 light boxes and plates for

screens

1x lightened table for CAA + 3 profiles, 2 light boxes and plates for screens

5 x weapon walls 15' long (4.80 m’) including locked cabinet, catalogues holders and wall

with holes

2 x small weapon walls for Hartman

4 x meeting points for 4 people each

1x small reception counter

A set of 2 offices, coffee corner and storage made of modular panels.

Total price after special discount — S$ 185,000

The prices includes the presence of our designer during the booth assembling

Terms of payment:
50% n advance
The rest when shipping from China and Israel.

The price does not include;
*Holders for weapons

*Lights for the booth

*Man power for the building & dismantling

*Furniture for the booth

*Shipments both from China and Israel

*Releasing from customs in the USA and transport to the warehouse,
*Drayage or Material handling

*Electricity supply-by the book after sending plans.

*Electricians work

*Hanging signs- by the book after sending plans.

*all other orders from the organizers like day cleaning or other issues.

We believe in this design and made a lot of efforts with the prices of each item.

we agree and accept this offer and

Thank you
ce Terms of payment: >
Zeevik Bri or BS oo af
xno"

vc se

 

\ (e] | 2] hy hy
972-3-9210606 : 9D 972-3-9210607 : Op9 7316000 TN eeey 3.110 O'TO"DA NI
Hameyasdim st, P.O.Box 260 Moshay Mazor 7316000 10 http://www.kadmon-brin.co.it
Dan Alexander &Co.

Tel Aviv + Paris + Belgrade

24/6/15
TO
Eldad Oz
SHOT SHOW 2016
Concept & graphic design booth - CAA, KALASHNIKOV USA, WIDE VIEW
Hi Eldad,

Further to the various activities in recent months about Visual concepts and strategic brands
CAA and KALASHNIKOV USA as well as establishment of WIDE VIEW, companies are exposed
first private and professional audience at SHOT SHOW in January 2016 in Las Vegas. Below is
our suggestion main activity to be performed towards participation in the exhibition. It
should be noted that the importance of exposing the companies first needs to be
memorable and striking, and convey the message that you want different target audiences
and the exhibitor's competitors. Our proposal will include workflow actions that will make
for the exhibition.

Step 1. Formulating the concept, design and execution of the exhibition pavilion .

° Concepts for integrated graphics depending on the different visual languages of three
companies.

After approving this step we move to step 2.

Step 2. Booth design and different elements

Design the walls and counters regarding the planned pavilion.

® Advice on furniture pavilion

e Name tags for the 3 companies

° Design and ideas for accessories / give away the exhibition (up to 3 items) For example :
Pencils / shirts / tattoos / USB flash disk / visibility attendants and representatives / bags or
carry cases / additional elements - Not including production .

PARIS TEL AVIV BELGRADE
5 Rue de l'Universite POB 10181 Milentija Popovica 5/V
Paris 75007 Tel Aviv 61101 New Belgrade, Serbia 11070 office@daitd.com

Tel +336 32503760 = Tel +972 36448818 Tel +381 11 6149 162 wawdaitd:con
Dan Alexander & Co.

Tel Aviv + Paris + Belgrade

e Consulting and preparation of creative brief to producing Exhibitions Company.
° Support and guidance of Producing Exhibitions Company.

Pavilion structure will be determined and will be delivered to us in advance before the final
design by the customer / company exhibitions.
* Content will be delivered by the customer for the different elements.

Timeline estimation:

Step 1: Schedule for submission of concept: about 4 weeks.

Step 2: timetables design and implementation will be defined with the signing of the offer
and receipt from production schedules.

Cost: $25,009.
After a special discount price: $-45,000 S$ 10,000.

Terms of Payment:

First payment in the sum of $ 5,000 on the approval of this proposal and the start of work.
A second payment in the sum of $ 5,000 with the approval of conceptual design by the
customer.

Note

VAT not included (if paid in Israel).
This proposal is valid for Imonth.

Additional required expenses such as courier fees, photos, copywriting, illustrations,
scans, print production, print supervising and photo shoot direction, are not included in the
above quota, and will be charged separately, upon demand.

PARIS TEL AVIV BELGRADE

5 Rue de l'Universite POB 10181 Milentija Popovica 5/V

Paris 75007 Tel Aviv 61101 New Belgrade, Serbia 11070 office@daitd.corn
Tel +33 6 32 50 39 60 Tel +972 3 6448818 Tel +381 11 6149 162 www.daitd.con
Dan Alexander &Co.

Tel Aviv + Paris + Belgrade

Every design/concept change requested after its approval will be charged additionally.

Every approval stage will include no more than 2 rounds of revisions.

In case of a breach of contract, 10 % compensation (from the total sum) will be paid by
the client, and this sum will be defined as an agreed compensation, which does not
denounce our right to any other compensation according to the law.

Travel abroad for Dan Alexander, if need be will be priced separately.

The client will not own the rights to any concept, designs, drafts, that were not
completed into products, and will not have permission-to use them in any way.

Dan Alexander & Co's credit will appear on the products, given the client's permission.

Regards,
Einat Lerer

Dan Alexander & Co

PARIS TEL AVIV BELGRADE
5 Rue de l'Universite POB 10181

Paris 75007 Tel Aviv 61101

Tel +33 6 32 50 39 60 Tel +972 3 6448818

Milentija Popovica 5/V
New Belgrade, Serbia 11070 office@daitd.com
Tel +381 11 6149 142 {

www. daitd.com
Dan Alexander *: Co.

Shot Show 2016
Step 1 - Creative Brief

© All rights reserved / July 2015 / nninw nisin 77 ©

 
The purpose of this presentation is to offer a strategic and design concept
for Shot Show 2016 for all 3: companies [Kalashnikov USA, CAA & Wide View).

A concept that allows simple implementation recelae tate to time and budget,
is based on the brands strategies.and which will elegantly express them all.

 
COMPETITOR BOOTHS

 
 
VARIABLE
POWER

 
    

Elite D .

, EFE!

|
ens — & Expon Domestic
; Interns

     

    
B Btncw tine

 
 
Dan Alexander&Co.

 

. Shot Show 2106 Concept

Competitor Booths Overview

The competitor's overview shows that the visual language used by the
competitors usually relies on a familiar and expected visuals from the world
of combat and according to the category market. No one really stands out in

concept or materials.

The new Shot Show booth for Kalashnikov USA, CAA and Wide View, needs to
“break” the boundaries of the category, stands out and give the target audience
a new experience to perceive all 3 brands

 
INSPIRATION

 
THE BATMAN'S CAVE.

 
 
 
 

 
 
 
THE CONCEPT: 'THE CAVE'.

1 HOUSE 3 BRANDS

 
Dan Alexander&Co. Shot Show 2106 Concept

The Concept - General

The concept for Shot Show 2016 is inspired by the ‘Batcave’,
Batman's headquater in an unknown location that serves as a command center to
fight against crime. Batman use the cave as a sanctum and to store his equipment
(gadget room], it also serves as a place of privacy and tranquility before going
for battles.

The booth design concept is based on the idea of one space which includes all 3
brands. A space design that will give the booth a futuristic look
expressing the tension between low-tec and hi-tec, combined with industrial
materials that will give the it a professional atmosphere.

 
Dan Alexander &Co. Shot Show 2106 Concept

The Concept - Materials

The materials associated with this concept are materials that will give the booth
an industrial look and feel: exposed concrete, transparent glass, metal
and Bright floor, or any other materials that will give the wanted look and feel.

 
Dan Alexander & Co.

 

Shot Show 2106 Concept

The Concept - Tool Box

The design concept toolbox will consist 4 key elements:

1. The symbols of the 3 brands.

2. The stripes that will play as a connecting element trought out the different elements.

3. The red color that is common to all 3 brands

4, The combination and mix of the all visual languages, allow the expression of
all brands while creating an elegant space.

 
HOW IT ALL COMES TOGETHER

 
